DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikai US Patent No. 9,893,674 B2.
Regarding claim 16, Ikai discloses
A power tool (See Fig. 1) comprising: a motor (Item 3) (See column 5, lines 1-15); 
a power switching network (Item 5) coupled between a power source (Item 6) and the motor;  (See column 5, lines 29-49)
a braking circuit (Item 7) including one or more resistive loads and configured to be selectively coupled to motor terminals of the motor (Item 7 is coupled to a positive and a ground of the motor as shown in Fig. 1), wherein the braking circuit is configured to selectively couple the motor terminals to one selected from the group consisting of ground and a terminal of the power source (Fig. 1 shows item 7 is coupled to the motor terminals. The ground is a bottom portion. The power source is connected via a top portion as shown in Fig. 1. See column 6, lines 13-32) ; and a controller (See annotated Fig. below) connected to the power switching network and the braking circuit (See Fig. 1), the controller configured to: determine a motor current of the motor (See column 10, lines 10-37), determine whether the motor current is below a regenerative braking threshold (Tupper), control the power switching network to brake the motor when the motor current is below the regenerative braking threshold (In step S107), and control the braking circuit (In step S109) to brake the motor when the motor current is greater than or equal to the regenerative braking threshold, wherein the regenerative braking threshold is a current value of the motor current that safely charges the power source during braking of the motor. (See column 7, lines 10-30, column 8, lines 1-10, column 11, lines 18-67, column 12, lines 1-47. It should be noted that DC link voltage appears across item 6 during regeneration. The present value is denoted by the winding current which is Kvw/R)

    PNG
    media_image1.png
    789
    1123
    media_image1.png
    Greyscale


Regarding claim 17, Ikai discloses
, wherein the braking circuit further includes one or more braking switches (Item 13), wherein the controller is configured to control the one or more braking switches to selectively couple the one or more braking resistors to the motor terminals. (See column 9, lines 37-56)

Regarding claim 19, Ikai discloses
, wherein, to control the power switching network to brake the motor, the controller is configured to perform regenerative braking using the power switching network to redirect braking current to the power source. (See column 5, lines 29-49)


Regarding claim 20, Ikai discloses
, wherein, when the braking circuit is coupled to the motor terminals, the braking circuit forms a closed circuit with the motor terminals and the motor current flows through the one or more resistive loads. (See column 9, lines 37-56, column 11, lines 1-8)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 2, 10, 3, 11, 4-8, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. US Pub. No. 2012/0191250 A1 in a view of Ikai et al. US Patent No. 9,893,674 B2.

Regarding claim 1, Iwata et al. disclose
A power tool (See Fig. 1, item 1, para 0038) comprising: a power source (See Fig. 3, item 30); (See para 0052) 
a motor (Item 2); (See para 0039) 
a power switching network (Item 13) coupled between the power source and the motor; (See para 0050. See Fig. 3 for the couplings) 
a user input (via a trigger 5) configured to be actuated to drive the motor; (See para 0048) 
control the power switching network to drive the motor in response to actuation of the user input, (See para 0049 and 50) 

Iwata et al. do not disclose but Ikai discloses 
a braking circuit (Item 7) including one or more resistive loads and configured to be selectively coupled to motor terminals (Item 7 is coupled to a positive and a ground of the motor as shown in Fig. 1) of the motor (Item 3); and 
a motor controller (See annotated Fig. below) connected to the power switching network (Item 5) and the braking circuit and configured to: (See column 5, lines 29-49, column 6, lines 13-32) 
determine a variable tool characteristic (Torque prediction value), 
determine that the user input is de-actuated (There is no user input so the user input is de-actuated), 
determine whether the variable tool characteristic satisfies a tool characteristic threshold in response to the user input being de-actuated, (In step S106)
control the power switching network to brake the motor when the variable tool characteristic satisfies the tool characteristic threshold, and control the braking circuit to brake the motor when the variable tool characteristic does not satisfy the tool characteristic threshold. (See column 8, lines 1-10, column 11, lines 18-67, column 12, lines 1-47)
wherein the variable tool characteristic is a motor current (Equation 8 uses a current i. KT is a constant. So, current is directly proportional to a torque prediction value, TDB) and wherein the variable tool characteristic satisfies the tool characteristic threshold when the motor current is below a regenerative braking threshold (Tupper. See column 8, lines 1-10)

    PNG
    media_image2.png
    770
    1110
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a braking circuit along with a motor controller as disclosed by Ikai in Iwata’s teachings in order to short a stopping distance of a motor, while avoiding generation of a low voltage alarm after a power failure of a power source. (See Ikai’s column 2, lines 65-67, column 3, lines 1-2) 

Regarding claim 9, a combination of Iwata and Ikai discloses 
A method for braking a motor of a power tool comprising: controlling, using a motor controller of the power tool, a power switching network to drive the motor of the power tool in response to actuation of a user input; determining, using the motor controller, a variable tool characteristic; determining, using the motor controller, that the user input is de-actuated; determining, using the motor controller, whether the variable tool characteristic satisfies a tool characteristic threshold in response to the user input being de-actuated; controlling, using the motor controller, the power switching network to brake the motor when the variable tool characteristic satisfies the tool characteristic threshold; and controlling, using the motor controller, a braking circuit to brake the motor when the variable tool characteristic does not satisfy the tool characteristic threshold, wherein the braking circuit having one or more resistive loads is selectively coupled to motor terminals of the motor, wherein the variable tool characteristic is a motor current and wherein the variable tool characteristic satisfies the tool characteristic threshold when the motor current is below a regenerative braking threshold. (See claim 1 rejection for detail)


Regarding claims 2 and 10, a combination of Iwata and Ikai discloses, wherein the regenerative braking threshold is a present value of the motor current that safely charges a power source (Item 6) of the motor during braking of the motor. (See column 7, lines 10-30, column 8, lines 1-10. It should be noted that DC link voltage appears across item 6 during regeneration. The present value is denoted by the winding current which is Kvw/R)

Regarding claims 3 and 11, a combination of Iwata and Ikai discloses, wherein the motor is a three phase motor including three motor terminals and wherein the one or more resistive loads of the braking circuit includes three resistive loads. (Figs. 3A and 3B show a three phase winding of the motor where each winding has the resistive load RDB. See Ikai’s column 9, lines 37-56)

Regarding claim 4, a combination of Iwata and Ikai discloses, wherein the braking circuit includes one or more braking switches (Ikai’s item 13), and wherein, to control the braking circuit to brake the motor, the motor controller is configured to: control the one or more braking switches to couple the one or more resistive loads to the motor terminals. (See Ikai’s column 9, lines 37-56)

Regarding claim 5, a combination of Iwata and Ikai discloses, wherein, when the braking circuit is coupled to the motor terminals, the braking circuit forms a closed circuit with the motor terminals and the motor current flows through the one or more resistive loads. (See Ikai’s column 9, lines 37-56, column 11, lines 1-8)


Regarding claim 6, a combination of Iwata and Ikai discloses, wherein the power switching network includes a first power switching element and a second power switching element (Ikai’s item 5 is an inverter which inherently has a plurality of switches to control the motor. See column 6, lines 56-67, column 7, lines 1-3), and wherein, when the power switching network is controlled to brake the motor, the motor controller is configured to: enable the first power switching element to induce a freewheeling current (Via diode of the switches which is an inherent feature) to flow through the first power switching element, wherein the freewheeling current flows through a diode of the second power switching element. (See column 5, lines 29-49)

Regarding claim 7, a combination of Iwata and Ikai discloses, wherein the motor controller is further configured to: determine that the motor current has decreased below the regenerative braking threshold when braking the motor using the braking circuit; and switch from controlling the braking circuit to brake the motor to controlling the power switching network to brake the motor in response to the motor current having decreased below the regenerative braking threshold. (Ikai’s Fig. 6 shows a transition from regeneration to a consumption. See column 7, lines 11-63)

Regarding claim 8, a combination of Iwata and Ikai discloses, wherein the motor controller is further configured to: perform, with the power switching network, a regenerative braking to redirect braking current to the power source when braking the motor using the power switching network. (See Ikai’s column 5, lines 29-49)

Regarding claim 12, a combination of Iwata and Ikai discloses, wherein selectively coupling the braking circuit to the motor terminals further comprises: controlling, using the motor controller, one or more braking switches to couple the one or more resistive loads to the motor terminals. (See claim 4 rejection for detail)


Regarding claim 14, a combination of Iwata and Ikai discloses, further comprising: performing, using the power switching network, a regenerative braking to redirect braking current to a power source of the motor when braking the motor using the power switching network. (See Ikai’s column 5, lines 29-49)

Regarding claim 15, a combination of Iwata and Ikai discloses, further comprising: determining, using the motor controller, that the motor current has decreased below the regenerative braking threshold when braking the motor using the braking circuit; and switching from controlling the braking circuit to brake the motor to controlling the power switching network to brake the motor in response to determining that the motor current has decreased below the regenerative braking threshold. (See claim 7 rejection for detail)


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. US Pub. No. 2012/0191250 A1 in a view of Ikai et al. US Patent No. 9,893,674 B2 and further in a view of BASIC et al. US Pub. No. 2017/0214335 A1.
Regarding claim 13, Iwata and Ikai do not disclose but BASIC discloses, using the motor controller (Item 46), a pulse width modulation control of the one or more braking switches (Fig. 1, items S10 and S11) to brake the motor using the braking circuit (Items 32 and 33) (See para 0051 and 0052).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the PWM control of the one or more braking switches as disclosed by BASIC in Iwata’ and Ikai’s teachings to transform excess energy into the thermal energy. (See BASIC’s para 0051)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. US Pub. No. 2012/0191250 A1 in a view of BASIC et al. US Pub. No. 2017/0214335 A1.

Regarding claim 18, Iwata does not disclose but BASIC discloses, wherein: the one or more braking switches (Fig. 1, items S10 and S11) includes one or more Field Effect Transistors (FETs) (See para 0015) configured to be controlled by the controller (Item 46); and the controller is configured to perform a pulse width modulation control of the one or more FETs to brake the motor using the braking circuit (Items 32 and 32) (See para 0051 and 0052).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the PWM control of the one or more braking switches as disclosed by BASIC in Iwata’ and Ikai’s teachings to transform excess energy into the thermal energy. (See BASIC’s para 0051)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MA et al. (US Pub. No. 2017/0288584 A1) discloses a microcontroller which outputs a brake signal to an inverter to control a motor to stop operating when an input signal meets a predetermined condition.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846